Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                      No. 04-18-00870-CV

                            IN THE INTEREST OF CCM, a child,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01431
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record is due November 26, 2018. Court reporter Kensie
Benoit has filed a notification of late reporter’s record, requesting an extension to December 16,
2018. The court reporter’s request is GRANTED IN PART. See TEX. R. APP. P. 35.3(c)
(explaining that in an accelerated appeal, an appellate court may grant an extension to file the
appellate report, but each extension must not exceed ten days). We ORDER the court reporter to
file the record on or before December 6, 2018.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court